     CASE 0:19-cv-02665-DSD-KMM Document 22 Filed 08/31/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       CIVIL NO. 19-2665(DSD/KMM)

Richard L. Green, Sr.,

                  Plaintiff,

v.                                                    ORDER

Ronald Eugene Green,

                  Defendant.


      This   matter   comes   before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Judge Katherine

M. Menendez dated July 30, 2020.         No objections to the R&R have

been filed in the time period permitted.

      Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

      1.     The R&R [ECF No. 21] is adopted in its entirety; and

      2.     The action is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 31, 2020

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court
